PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/363,757
Filing Date: 25 Mar 2019
Appellant(s): MASTERCARD INTERNATIONAL INCORPORATED



__________________
Diallo T. Crenshaw, Reg. No. 52,778
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/08/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
 	Argument: Section (7)(A)(a) - Step 2A, Prong 1: Abstract Idea. The claims are not directed to an abstract idea.
Appellant states that “here, under Step 2A, prong 1, the Examiner alleges that the claims fall within one of the groupings of abstract ideas. Specifically, the Examiner alleges that the claims describe the abstract idea of electronically making a payment which corresponds to Certain Methods of Organizing Human Activity: commercial or legal interaction. Appellant respectfully disagrees and submits that the instant case does not fall under the subcategory of commercial or legal interaction. MPEP 2106.04(a) indicates that this subcategory of Abstract ideas includes agreements in the form of contracts, legal obligations, advertising, marketing, or sales activities or behaviors, or business relations. The instant case does not relate to any of these enumerated examples of commercial or legal interactions. The instant case relates specifically to the technical solution of providing, for example, system including an artificial intelligence (AI) platform configured to perform functions with respect to payment card accounts via a message-based communication network and a bank-related network. The AI platform utilizes two communication channels namely a first communication channel to acquire payment card information including a command to authenticate a user in a bank-related network to enable performing functions on all payment cards regardless of card issuer or payment-brand, and a second communication channel to transmit the command to a remote device in the bank-related network in order to implement one or more protocols to translate the command to be compatible with one or more standards that define messages, data elements, and code values in order to communicate with the message-based network and the bank-related network. The claims include additional technical details relating to the use of the message-based communication network and a bank-related network to identify a payment card account and a function to be performed with respect to the payment card account, wherein the command is to be converted into a format that is compatible with the bank-related network regardless of card issuer or payment brand. Accordingly, Appellant respectfully submits that the claims are NOT directed to an Abstract idea.”
Examiner respectfully disagrees and notes that the claims recite an abstract idea of making a payment, which is a Certain Methods of Organizing Human Activity (commercial or legal interactions). As discussed by the Appellant, “the system provides tangible technological benefit in an improved payment card system for performing a variety of core banking and payment functions regardless of payment card brand.” (See, Appeal Brief Filed 07/08/2022, Page 13: Section ( c ) (bolded language)). Examiner respectfully notes that a “payment card system for performing a variety of core banking and payment functions” is a Certain Methods of Organizing Human Activity (commercial interactions). Additionally, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Examiner respectfully notes that the steps recited in the independent claims and their respective dependent claims, are recited at a high level of generality and simply make use of a payment card system, artificial intelligence (AI) platform, first communication channel, second communication channel, remote device, bank-related network, memory, receiver, logic hardware, processor, and transmitter module . It is unclear how this adds to technology improvement. Thus, these limitations are simply implementing the abstract idea without providing any technical improvements. Examiner respectfully notes that the use of “an artificial intelligence (AI) platform configured to perform functions with respect to payment card accounts via a message-based communication network and a bank-related network” makes use of a computer; and the computer limitations do not necessarily restrict the claim from reciting an abstract idea, as discussed under Step 2A-Prong 1 of the 35 U.S.C. 101 rejections in the previously issued Office Actions (Final-dated 10/28/2020; Non-Final-dated 07/16/2021; and Final-dated 12/21/2021). Furthermore, in these Office Actions, Examiner has also considered each and every arguments under Step 2A-Prong 1 and concluded that these arguments were not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Additionally, Examiner respectfully notes that the Appellant’s recited steps: “determining, via a first communication channel, payment card information associated with a user and receive a command related to a function to be performed with respect to a payment card account, wherein the first communication channel is to be  associated with the message-based communication network to authenticate the user in the bank-related network to enable performing core functions on all payment cards regardless of card issuer or payment-brand; identifying the payment card account of the user based on the payment card information; and causing a transmitter module to transmit the command, via a second communication channel, to a bank-related network, wherein the command is to be converted into a format that is compatible with the bank-related network, and wherein one or more protocols are AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7to translate the command to be compatible with one or more standards that define messages, data elements, and code values in order to communicate with the message- based network and the bank-related network, wherein the first communication channel is different from the second communication channel”  are abstract in nature as there are no technical/technology improvements as a result of these steps. Furthermore, Examiner respectfully notes that whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. Thus, Appellant's arguments regarding interface improvement will be discussed under Step 2A-Prong 2.
Argument (7)(A)(b)- Step 2A, Prong 2: Practical Application. The claim integrates the alleged judicial exception into a practical application.
Appellant states that “Under Step 2A, assuming arguendo the claims recite an Abstract idea, Appellant submits the claims do not merely recite an abstract idea without significantly more. Rather, the independent claims integrate a unique combination of features into a practical application. More particularly, the claims recite a specific combination of an artificial intelligence (AI) platform configured to perform core functions with respect to payment card accounts via a message-based communication network and a bank-related network. The AI platform utilizes two communication channels namely a first communication channel to acquire payment card information including a command to authenticate a user in a bank-related network to enable performing core functions on all payment cards regardless of card issuer or payment-brand, and a second communication channel to transmit the command to a remote device in the bank-related network in order to implement one or more protocols to translate the command to be compatible with one or more standards that define messages, data elements, and code values in order to communicate with the message-based network and the bank-related network. As recited, the claims include additional technical details relating to the use of the message-based communication network and a bank-related network to identify a payment card account and a function to be performed with respect to the payment card account, wherein the command is to be converted into a format that is compatible with the bank-related network regardless of card issuer or payment brand.”
Examiner respectfully disagrees with Appellant’s argument because there is no improved technology in simply receiving, acquiring, identifying, transmitting and authenticating payment/ financial data; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Appellant recites “determining, via a first communication channel, payment card information associated with a user and receive a command related to a function to be performed with respect to a payment card account, wherein the first communication channel is to be  associated with the message-based communication network to authenticate the user in the bank-related network to enable performing core functions on all payment cards regardless of card issuer or payment-brand; identifying the payment card account of the user based on the payment card information; and causing a transmitter module to transmit the command, via a second communication channel, to a bank-related network, wherein the command is to be converted into a format that is compatible with the bank-related network, and wherein one or more protocols are AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7to translate the command to be compatible with one or more standards that define messages, data elements, and code values in order to communicate with the message- based network and the bank-related network, wherein the first communication channel is different from the second communication channel.” Thus, Appellant has simply provided a business method practice of making a payment/financial transaction, and no technical solution or improvement has been disclosed. 
Additionally, Examiner respectfully notes that the specific method of processing data involved in a payment/financial transaction is simply receiving, acquiring, identifying, transmitting and authenticating data (i.e. financial/ payment data) and is used to process a financial transaction. Therefore, this is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. 
Furthermore, Examiner has established the broadest reasonable interpretation of the claim as a whole. Examiner respectfully notes that the Appellant’s system is a general purpose computer and does not qualify as a particular machine. Thus, it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP § 2106.05(b)(I)). Hence, Appellant uses a general purpose computer, such as a central processing system, that applies a judicial exception, such as an abstract idea (as noted above in 35 USC § 101 rejection), by use of conventional computer functions to receive, acquire, identify, transmit, and authenticate data payment/ financial data) does not qualify as a particular machine (See, Specification Para. [0004-0009]).
Hence, Examiner respectfully disagrees with Appellant’s arguments, and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, acquiring, identifying, transmitting and authenticating data (i.e. financial/ payment data) simply amount to the abstract idea of making a payment. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of making a payment and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction- “performing a variety of core banking and payment” [See, Appeal Brief Filed 07/08/2022, Page 13: Section ( c ) (bolded language])) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. 
Argument (7)(A)(c) - Step 2B: Unconventional Combination. The claims recite elements that amount to an inventive concept — “significantly more” than a mere abstract idea.
Appellant states that “independent claims 1, 6, 11 and 16 include elements which, taken as a whole, are not merely conventional activity. Instead of simply providing a system for “electronically making a payment” as alleged by the Examiner, the system provides tangible technological benefit in an improved payment card system for performing a variety of core banking and payment functions regardless of payment card brand. Such practical application of the alleged abstract idea has been improperly ignored. Further, the claims recite unconventional features that were not previously known in the art. For example, the specific combination of computer-implemented elements recited in claims 1, 6, 11 and 16, present an unconventional combination of elements and functionality, as evidenced by the novelty of the combination over the previously applied references, since the previous prior art rejections were withdrawn. As such, taken as a whole the claimed features are novel and unconventional, which indicates an inventive concept. See MPEP 2106.05(d).”
Examiner respectfully disagrees and notes that there is no technical improvement in simply using a general purpose computer to make a payment/financial transaction as explained above. If there is an improvement, it is to the abstract idea. Examiner also notes that the inventive concept cannot be furnished by an abstract idea. As far as the additional elements being well-understood, routine, and conventional, Examiner has identified limitations that are insignificant extra-solution activity and have shown that the steps of receiving, acquiring, identifying, transmitting and authenticating are well understood, routine, and conventional activity of a computer when it is merely recited in a generic manner. Examiner respectfully notes that the above-recited steps amount to receiving and transmitting data, which has been identified under the 35 U.S.C. 101 rejection as insignificant extra-solution activity (under Step 2A, Prong 2). The receiving and transmitting  of data limitations do not amount to add significantly more under Step 2B. Receiving, acquiring, identifying, transmitting and authenticating data (i.e. financial/ payment data) are a well-understood, routine, and conventional functions of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Thus, the claim is directed to an abstract idea.
Examiner has reviewed all of Appellant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Furthermore, Examiner respectfully notes that the communication between the devices is a well-understood, routine, and conventional function of a computer when it is merely recited in a generic manner. Thus, the computer limitations do not amount to add significantly more.
Additionally, the  “receiving, acquiring, identifying, transmitting and authenticating ” steps are conventional functions of a generic computer arrangement. This is a generic computer performing static generic computer functions. As per MPEP 2106.05(a)(I)(iv), Examiner notes that Appellant’s "receiving, acquiring, identifying, transmitting and authenticating financial/ payment data” steps are mere automation of manual processes, such as using a generic computer to transmit and receive data. Additionally, As per MPEP 2106.05(d)(I)(3), Examiner notes that the Specification described additional elements as performing basic computer functions, such as receiving, acquiring, identifying, transmitting and authenticating financial/ payment data, functions that are ‘known’ in the art. The Appellant’s Specification describes that the computing device to be a general purpose computer; where, the specification simply describes a general purpose computer performing functions of transmitting and receiving, which are well understood and conventional as per MPEP 2106.05(d)(I)(3) (See, Specification: Para. [0004] –[0009]).
Furthermore, Examiner respectfully notes that it is unclear which particular limitation represents unconventional or otherwise more than what is well-understood, routine, and conventional activity in the field. Moreover, Examiner stated in the 35 U.S.C. 101 rejection that the specification described the additional limitations of a payment card system, artificial intelligence (AI) platform, first communication channel, second communication channel, remote device, bank-related network, memory, receiver, logic hardware, processor, and transmitter module to be generic devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, gathering, acquiring, or transmitting of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. 
Additionally, Examiner respectfully notes that the search for an inventive concept should not be confused with a novelty or non-obviousness determination (see MPEP 2106.05(I)). As made clear by the courts, the "'novelty' of any elements or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (see MPEP 2106.05(1)). 
Claims 1, 6, 11, and 16 are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  Regarding step 2A prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the computer limitations do not amount to add significantly more. Therefore, the claims are directed to an abstract idea, and these arguments are not persuasive. 
In conclusion, Examiner respectfully notes that under Step 2B, all of Appellant's arguments have been reviewed and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea; and hence, these arguments are not persuasive. Moreover, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully found Appellant’s arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693     
                                                                                                                                                                                                   Conferees:

                                                                                                                                                                                                        /Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.